                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
a Tennessee Limited Liability Company,    )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                    Case No. 3:20-cv-00641
                                          )                    Judge Aleta A. Trauger
MARRIOTT HOTEL SERVICES, INC.,            )
a Delaware Corporation; and               )                    JURY DEMAND
MARRIOTT INTERNATIONAL, INC.,             )
a Delaware Corporation,                   )
                                          )
      Defendants.                         )
__________________________________________)
MARRIOTT HOTEL SERVICES, INC.,            )
a Delaware Corporation,                   )
                                          )
      Counter-Plaintiff,                  )
                                          )
v.                                        )
                                          )
THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                         )
a Tennessee Limited Liability Company,    )
                                          )
      Counter-Defendant.                  )

      JOINT MOTION TO RESET INITIAL CASE MANAGEMENT CONFERENCE

          All parties respectfully seek to reset the initial case management conference to October 19,

2020, at any time convenient for the Court. Presently the case management conference is

scheduled for Monday, September 28, 2020 at 3:30 p.m. (Doc. 5). As grounds for this motion, the

parties state that Marriott’s local counsel is lead counsel in a week-long arbitration set to begin

September 28. Additionally, resetting the conference to October 19 will allow counsel for the


{02106833.4 }

     Case 3:20-cv-00641 Document 25 Filed 09/15/20 Page 1 of 3 PageID #: 338
parties additional time after The Lampo Group, LLC files its Answer to the Counterclaim so that

they may prepare a more accurate and efficient joint proposed initial case management order.


                                            Respectfully submitted,

                                            /s/ Markenzy Lapointe, by S. Zralek w/ permission
                                            Ashley E. Cowgill, BPR No. 33042
                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                            500 Capitol Mall, Suite 1800
                                            Sacramento, CA 95814
                                            Telephone: 916-329-4708
                                            ashley.cowgill@pillsburylaw.com

                                            Jennifer Altman, admitted pro hac vice
                                            Markenzy Lapointe, admitted pro hac vice
                                            PILLSBURY WINTHROP SHAW PITTMAN LLP
                                            600 Brickell Avenue, Suite 3100
                                            Miami, FL 33131
                                            Telephone: 786-913-4880
                                            Jennifer.altman@pillsburylaw.com
                                            Markenzy.lapointe@pillsburylaw.com
                                            Counsel for The Lampo Group, LLC

                                            /s/ Steven M. Rudner, by S. Zralek w/ permission
                                            Steven M. Rudner, admitted pro hac vice
                                            John C. Josefsberg, admitted pro hac vice
                                            RUDNER LAW OFFICES
                                            12740 Hillcrest Road, Suite 240
                                            Dallas, TX 75230
                                            Telephone: (214) 373-1900
                                            Rudner@HotelLawyers.com
                                            josefsberg@HotelLawyers.com

                                            Stephen J. Zralek, BPR No. 18971
                                            BONE McALLESTER NORTON PLLC
                                            511 Union St., Ste. 1600
                                            Nashville, TN 37219
                                            Telephone: (615) 780-7975
                                            szralek@bonelaw.com
                                            Counsel for Marriott Hotel Services, Inc.
                                            and Marriott International, Inc.


{02106833.4 }

     Case 3:20-cv-00641 Document 25 Filed 09/15/20 Page 2 of 3 PageID #: 339
                               CERTIFICATE OF SERVICE

       I certify that I served a copy of this document via ECF on the following counsel of record
on September 15, 2020:

          Ashley E. Cowgill, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          500 Capitol Mall, Suite 1800
          Sacramento, CA 95814

          Jennifer Altman, Esq.
          Markenzy Lapointe, Esq.
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          600 Brickell Avenue, Suite 3100
          Miami, FL 33131

                                                    /s/ Stephen J. Zralek




{02106833.4 }

     Case 3:20-cv-00641 Document 25 Filed 09/15/20 Page 3 of 3 PageID #: 340
